Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 5/31/2022.
Claims 23-42 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/31/2022 has been entered.

Response to Argument
Applicant’s arguments, see page 6, filled on 5/31/2022, with respect to Objection to the Claims of claims 22, 30, and 37 have been fully considered and are persuasive. The Objection to the Claims has been withdrawn.
Applicant’s arguments, see page 6, filled on 5/31/2022, with respect to rejection under 35 U.S.C. § 112(b) of claims 23-42 have been fully considered and are persuasive. rejection under 35 U.S.C. § 112(b) has been withdrawn.
Applicant’s arguments, see page 6, filled on 5/31/2022, with respect to rejection under 35 U.S.C. § 112(a) of claims 23-42 have been fully considered and are persuasive. rejection under 35 U.S.C. § 112(a) has been withdrawn.
Applicant’s arguments, see pages 7-8, filed 5/31/2022, with respect to rejection under 35 U.S.C. § 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 23, 27-30, 34-37, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al. (US 2015/0131536) in view of Henry (US 2011/0096770).

Regarding claim 23, Kaur discloses a method for opportunistic radio resource allocation in multi-carrier communication systems [Fig. 13, ¶¶ 111-122; a method of a WTRU 1305 may be configured with two CCs, a primary carrier 1310 and a supplementary carrier 1315], the method comprising: at a user equipment (UE): 
communicating with a first cell of a network using a primary carrier [¶ 112; at point 1 1320, communicating, by the WTRU 1305 with serving cell/primary cell (Pcell) on the primary carrier 1310]; 
detecting an unused resource in an unlicensed spectrum [¶ 114; at Point 2 1325, detecting from a measurement report indicate that the WTRU 1305 is entering the coverage area of the cell of the supplementary carrier 1310, (wherein the supplementary carrier provides a license exempt spectrum that included TV White Space (TVWS) spectrum which referred as unused portions of spectrum, see ¶¶ 4, 76, 79)]; 
receiving, an identification of the unused resource as available for use [¶¶ 116-118, 121; receiving a trigger included with a DL resource assignment for a DL CC (or serving cell) in the unlicensed band are available for use]; 
communicating using a secondary carrier [¶¶ 140; to communicate by transmitting UL data (PUSCH) on the supplemental carrier], wherein the secondary carrier comprises the unused resource [¶¶ 4, 76, 79; wherein the supplementary carrier provides the license exempt spectrum that included TV White Space (TVWS) spectrum which referred as unused portions of spectrum]. 
Although, Kaur discloses all aspects set forth above, but does not explicitly disclose transmitting a message identifying the unused resource to the network.
However, Henry discloses transmitting a message identifying the unused resource to the network [¶¶ 63-64; step 415, transmit a request/message for a white space channel to a gateway/network in a WSLAN]. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to disclose “transmitting a message identifying the unused resource to the network”, as taught by Henry in the system of Kaur, so that it would to provide identification of one or more white space channels in accordance with the request (see Henry, ¶ 3).

Regarding claim 27, the combined system of Kaur and Henry discloses the method of claim 23.
Kaur further discloses wherein the network is a Long Tern Evolution (LTE) network [Fig. 3, 6, ¶¶ 76, 78; wherein the network is a Long Tern Evolution (LTE) network].

Regarding claim 28, the combined system of Kaur and Henry discloses the method of claim 23.
Kaur further discloses wherein the unused resource comprises one of a time division duplex (TDD) resource, a frequency division duplex (FDD) resource, or a combination of the TDD resource and the FDD resource [Fig. 11, ¶¶ 108, 133; wherein the unused resource comprises one of a time division duplex (TDD) resource, a frequency division duplex (FDD) resource, or a combination of the TDD resource and the FDD resource].


Regarding claim 29, the combined system of Kaur and Henry discloses the method of claim 23. 
Kaur further discloses wherein, prior to transmitting the message identifying the unused resource to the network, the UE communicates with the second cell of the network using the secondary carrier [Fig. 3, ¶¶ 76; an IEEE 802.11n access point (AP) 330 and an IEEE 802.11n mobile station (MS) 335 communicate using a communication link 337 in license exempt spectrum 304].

Regarding claims 30 and 34-36, the claims recite a user equipment (UE), comprising: a transceiver and processor (Fig. 1B, a wireless transmit/receive unit (WTRU) 102 comprising: transceiver 120 and processor 118) configured to perform the method steps recited as in claims 23 and 27-29 respectively; therefore, claims 30 and 34-36 are rejected along the same rationale that rejected in claims 23 and 27-29 respectively.

Regarding claims 37 and 40-42, the claims recite an integrated circuit, comprising: a circuitry configured (Fig. 1B, a wireless transmit/receive unit (WTRU) 102 comprising: transceiver 120 and processor 118) configured to perform the method steps recited as in claims 23 and 27-29 respectively; therefore, claims 37 and 40-42 are rejected along the same rationale that rejected in claims 23 and 27-29 respectively.

Claims 24, 26, 31, 33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al. (US 2015/0131536) in view of Henry (US 2011/0096770), and further in view of Freda et al. (US 2012/0294168 A1).

Regarding claim 24, the combined system of Kaur and Henry discloses the method of claim 23, but does not explicitly disclose comprising: prior to communicating using the secondary carrier, sensing the unused resource to determine if another UE is currently communicating on the unused resource.
However, Freda discloses comprising: prior to communicating using the secondary carrier, sensing the unused resource to determine if another UE is currently communicating on the unused resource [¶ 64; prior to communicating using the secondary carrier, sensing the unused resource to determine if another device is currently communicating on the unused resource].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to disclose “comprising: prior to communicating using the secondary carrier, sensing the unused resource to determine if another UE is currently communicating on the unused resource”, as taught by Freda in the combined system of Kaur and Henry, so that it would to providing the information indicative of the usage of the spectrum by other devices based on the notification transmitted to the DSM engine indicating that the change in the performance of the wireless link (see Freda, ¶ 4).

Regarding claim 26, the combined system of Kaur and Henry discloses the method of claim 23, but does not explicitly disclose wherein the detecting comprises: sampling a radio frequency environment of the UE, wherein the sampling comprises calculating, over a period of time, an energy over a frequency band of interest and comparing the energy to a threshold.
However, Freda discloses wherein the detecting comprises: sampling a radio frequency environment of the UE [¶¶ 59, 115-116; the spectrum sensing includes collecting samples on a specific frequency band and applying one or more spectrum sensing algorithms to provide a sensing metric for a frequency band of interest], wherein the sampling comprises calculating, over a period of time, an energy over a frequency band of interest and comparing the energy to a threshold [¶ 87; wherein the DSM engine averages the magnitude/energy squared of the FFT of each of the I/Q data sequences received from the CR nodes to provide a joint (or cooperative) estimate of the power spectral density/power density (e.g., an averaged periodogram)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to disclose “wherein the detecting comprises: sampling a radio frequency environment of the UE, wherein the sampling comprises calculating, over a period of time, an energy over a frequency band of interest and comparing the energy to a threshold”, as taught by Freda in the combined system of Kaur and Henry, so that it would to providing the information indicative of the usage of the spectrum by other devices based on the notification transmitted to the DSM engine indicating that the change in the performance of the wireless link (see Freda, ¶ 4).

Regarding claims 31, the claim recites the UE of claim 30 configured to perform the method steps recited as in claim 24; therefore, claim 31 is rejected along the same rationale that rejected in claim 24.

Regarding claims 33, the claim recites the UE of claim 30 configured to perform the method steps recited as in claim 26; therefore, claim 33 is rejected along the same rationale that rejected in claim 26.

Regarding claims 38, the claim recites the integrated circuit of claim 37 configured to perform the method steps recited as in claim 24; therefore, claim 39 is rejected along the same rationale that rejected in claim 24.

Claims 25, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al. (US 2015/0131536) in view of Henry (US 2011/0096770), and further in view of Ruuska et al. (US 2015/0111596).

Regarding claim 25, the combined system of Kaur and Henry discloses the method of claim 23, but does not explicitly disclose further comprising: transmitting, to the network, an indication of termination of use of the one or more resources in the unlicensed spectrum band.
However, Ruuska discloses further comprising: transmitting, to the network, an indication of termination of use of the one or more resources in the unlicensed spectrum band [¶ 116; unlicensed use of the white spaces left by the termination of analog TV].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to disclose “further comprising: transmitting, to the network, an indication of termination of use of the one or more resources in the unlicensed spectrum band”, as taught by Ruuska in the combined system of Kaur and Henry, so that it would to enable wireless telecommunication equipment to communicate via license exempt bands as well as licensed bands (see Ruuska, ¶ 6).

Regarding claims 32, the claim recites the UE of claim 30 configured to perform the method steps recited as in claim 25; therefore, claim 32 is rejected along the same rationale that rejected in claim 25.

Regarding claims 39, the claim recites the integrated circuit of claim 37 configured to perform the method steps recited as in claim 25; therefore, claim 39 is rejected along the same rationale that rejected in claim 25.

Conclusion

In additional to references cited that are used for rejection as set forth above, Jacobs et al. (US 2011/0069720) is also considered as relevant prior arts for rejection of in claims 23, 30, and  37 for limitation “to detect an unused resource in an unlicensed spectrum, transmit a message identifying the unused resource to the network and receive, from the first cell, an identification of the unused resource as available for use, wherein the transceiver is further configured to communicate with a second cell of the network using a secondary carrier, wherein the secondary carrier comprises the unused resource” (see Jacobs, Fig. 1, ¶¶ 32-54).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/             Primary Examiner, Art Unit 2469